DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 6/10/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, hinged lid is biased and the automatically springs open when pressure is exerted on the release button (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2-8, 10-11, 16-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “main extent” in claims 1, 2, 8, 19 are a relative term which renders the claim indefinite. The term “main extent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “at least in the region of the annular contact face” in claim 10 are a relative term which renders the claim indefinite. The term “at least in the region of the annular contact face” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites “the hinged lid is shaped in such a manner…the articulation thereof is of such a type that the hinged lid…automatically springs open…” The claim recites a goal to be achieved without the necessary structure to achieve the claimed goal. See MPEP 2173.05(g).
Claim 11 recites “…in term of the delivery opening…” it is unclear if the width claimed is for the annular contact face or for the delivery opening. 
Claims 2-5, 7, 16-17 depend from the claims above and therefore inherit the deficiencies thereof. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (DE 102013214227 B4) in view of Morini (WO 9964313 A1). 
Claim 9, Bruder discloses a delivery head (1), the delivery head comprising:
	an outlet duct (30);
	a delivery opening (30) at the end of the outlet duct;
	an end wall (3) penetrated by the outlet duct, the delivery opening being provided in the end wall; and
a hinged lid (41), the hinged lid having a closed state in which the hinged lid closes the delivery opening, the hinged lid on an internal side thereof having a bulged closure face (41 is curved 3), a size of the bulged closure face being larger than a cross-sectional area of the delivery opening (FIG 3, entire surface is curved toward 3), wherein the bulged closure face in the closed state of the hinged lid, in a region of an annular contact face that surrounds the delivery opening, bears on the end wall (43, FIG 4). 
But is silent on a liquid reservoir having an outlet port.
Morini teaches an outlet port (2, 3, 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bruder with outlet port as taught by Morini in order to provide for a delivery head that can connect to multiple types of liquid reservoirs. 


Claim 1, the modified apparatus of Bruder teaches an outlet valve (Bruder: 20, 22, 3, 30) having a valve pressure chamber (Bruder: located in space between 22 and 3), the outlet valve being openable via internal pressure in the valve pressure chamber; and
an internal component (Bruder: 22) and an external component (Bruder: 3) including the end wall, 
the internal component being for connecting to the outlet port (Morini: 2, 3, 6) and comprising a connector port (Morini: 2, 3, 6) extending in a direction of main extent (see 112 above), 
the internal component having a valve face (Bruder: 20) disposed opposite an entry of the outlet duct (Bruder: 30), wherein the valve face and the entry of the outlet duct conjointly form the outlet valve and are mutually adapted such that the outlet valve is openable and closable by repositioning the valve face and the outlet duct relative to one another,
the internal component and the external component, along an encircling fastening region on an internal side of a casing wall of the external component, being fixedly connected to one another (Bruder: 21, 40) such that a common interior space is formed, the common interior space forming the valve pressure chamber (Bruder: located between 22 and 3).

Claim 10 discloses the claimed invention except for the bulged closure face has a curvature radius of between 4 cm and 25 cm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a curvature radius between 4 and 25 cm, since such a modification would have involved a mere change in the size of a component and would yield predictable results of providing a seal.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04

Claim 11 discloses the claimed invention except for delivery opening width less than 0.8 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a delivery opening width of less than 0.8 mm, since such a modification would have involved a mere change in the size of a component and yield predictable results of allowing fluid passage.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04

Claim 12, Bruder discloses wherein the bulged closure face (41: FIG 3) is at least 20% larger than the cross-sectional area of the delivery opening (30). 

Claim 13, Bruder discloses wherein the hinged lid has a periphery and a cover wall bordered by said periphery, wherein the bulged closure face occupies at least 30% of an internal side of the cover wall (41 is entirely curved; FIG 4-5). 

Claim 14, Bruder discloses wherein the hinged lid (41, 42) in the closed state bears with bias (43) on the end wall; and 
the hinged lid is shaped in such a manner and provided with an articulation of such a type that said hinged lid, proceeding from the closed state when said hinged lid is released, springs to a position which completely releases the end wall (See 112 above; when pressure is applied to 44, 41 springs open).

Claim 15, Bruder discloses wherein the hinged lid has a periphery and a cover wall bordered by said periphery, wherein the bulged closure face occupies at least 80% of an internal side of the cover wall (41 is entirely curved; FIG 4-5). 

Claim 16 discloses the claimed invention except for the bulged closure face has a curvature radius of between 6 cm and 15 cm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a curvature radius between 6 and 15 cm, since such a modification would have involved a mere change in the size of a component and would yield predictable results of providing a seal.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04

Claim 17 discloses the claimed invention except for delivery opening width less than 0.4 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a delivery opening width of less than 0.8 mm, since such a modification would have involved a mere change in the size of a component and yield predictable results of allowing fluid passage.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04

Claim 18, Bruder discloses wherein the bulged closure face (41; FIG 3) is at least 40% larger than the cross-sectional area of the delivery opening (30). 

Claim(s) 2-4, 6-8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder and Morini as applied to claims 1 above, and further in view of Young (US 7328820 B2).
Claim 19, Bruder discloses wherein the hinged lid (41) on one side thereof is provided with an articulation and opposite thereto is configured so as to have a first latching edge (44) for fixing the hinged lid in the closed state on the external component, the external component including a second latching edge (44), the second latching edge, when the hinged lid is in the closed state, latching with the first latching edge and by being releasable from the first latching edge,.
But is silent on a release button and the encircling fastening region, in terms of the direction of main extent, is disposed so as to be level with the release button such that the release button when activated is moved in the direction of the encircling fastening region.
Young teaches a release button (80) and the encircling fastening region, in terms of the direction of main extent, is disposed so as to be level with the release button such that the release button when activated is moved in the direction of the encircling fastening region (80 moves radially inward when depressed; See 112 above for main extent).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bruder with a release button but as taught by Young in order to provide a convenient area for a user to push against and open the cap by a one hand operation while avoiding grip tabs or extensions which would protrude beyond the circular periphery of the collar.

Claim 2, Bruder discloses wherein the internal component (22, 21) comprises an annular portion which extends transversely to the direction of main extent (See 112 above), an external circumference of the annular portion in the encircling fastening region being fixedly and tightly connected to the external component (3, 40).

Claim 3, Bruder discloses wherein the internal component is produced from a material more rigid than a material of the external component (Paragraph [0040], [0044]).

Claim 4, the modified apparatus of Bruder teaches wherein the internal component (Bruder: 22) has as substantially flat area portion, the connector port (Morini: 2, 3, 6) projecting from one side of the flat area portion and an external region of the flat are portion forming the annular portion, and the flat area portion is provided with the valve face (Bruder: 20) and at least one liquid passage (Bruder: 20). 

Claim 6, the modified apparatus of Bruder teaches the hinged lid is shaped in such a manner, or the articulation thereof is such a type, that the hinged lid in the closed state is biased and automatically springs open when pressure is exerted on the release button (See 112 above; when pressure is applied to button latch is released and forced open).

Claim 7, Bruder discloses the hinged lid (41, 42) has a cover wall covering the end wall of the external component and including the bulged closure face, the bulged closure face (FIG 3-5) bulging in the direction of the delivery opening and, in the closed state, bearing with bias on the end wall (43) so as to surround the delivery opening (30).

Claim 8, the modified apparatus of Bruder teaches wherein the release button, in terms of the direction of main extent, extends on both sides of the encircling fastening region (Young: 80, 82).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754